Ellison, J. —
Plaintiff sued the defendant for a commission of $200 charged to be due him for the sale of defendant’s farm. Defendant denied any liability to plaintiff and prevailed in the trial court.
The evidence in the cause is set forth at length in plaintiff’s abstract of the record and there is some discussion of the law thought to be applicable by the respective counsel. The case however seems to turn on a single point, viz.: Did plaintiff produce a purchaser who was willing to purchase on the terms prescribed by the defendant. That he must have done so in order to entitle him to recover is not disputed. His claim is that he did so, but we think the record does not bear him out in the claim.
Real estate broker: com-The defendant lived in Kansas, some distance from the farm, which was situated in Missouri where plaintiff lived and where the sale claimed . ' by plaintiff was effected. Defendant wrote plaintiff a letter embodying his terms of sale, which were (in general terms; $8,400, $400 to be paid in cash and the balance in the following March when the deed was made. Thó letter was complete as a contract except that it did not contain a description of the land. It directed that it should be considered as a contract. The trouble between the parties and the thing which prevented a consummation of the sale to the purchaser was in regard to the payment of the *158$400. It was not paid through the fault either of plaintiff or the purchaser, plaintiff can not recover. If the purchaser was at fault plaintiff has failed to produce a purchaser, as the law demands to entitle him to a commission, who was willing to purchase at the owner’s terms given to the agent. If -plaintiff was at fault he, of course, ought not to recover. The letter, after stating terms of sale, directed plaintiff to have $400 paid in bank and to “bind the trade and I will do as I said above. I am very busy sowing wheat; have lots of hands and just started sowing so I can not leave unless urgent, and I don’t think it necessary for me to come at present. Simply bind the trade with the $400, and I will make him the deed by the first of March next.” The purchaser refused to pay the $400, for the reason, as stated by counsel for plaintiff, that “he did not think the letter was a good contract for the sale of the land. He wanted a contract or bond ‘or something’ that would show that he- had put the $400 on the land, and was to get a deed when the balance of the money was paid.” This was no excuse whatever. The letter was explicit as to terms. It is true the letter would not itself show the $400 had been paid as the letter required, but it was plaintiff’s duty to have executed a receipt or statement that the money had been paid as required. He was directed by defendant to “bind the trade.” He could have easily done so by giving plaintiff a statement that the money had been paid on the land, describing it. He was authorized in writing to do so-. He either refused or neglected to do so, or else the purchaser would not accept of that manner of closing the deal. In either case plaintiff can not recover.
*159^"vendee^contract receipt'.letter: *158Granting the letter as incomplete for a contract, in lacking a description of the land, it nevertheless *159empowered plaintiff to “bind the trade with 1^(3 $400,” which was certainly clear authority to acknowledge the payment and to state what it was for by describing the land. If this had been done the purchaser would have had the letter of the principal supplemented by the written acknowledgment of the agent, the two papers making a complete contract. It is the law that a contract for the sale of land may be by letter signed by the seller. And that the writing evidencing the sale need not be in one paper. And if in more than one, some may be signed by the seller and others by his agent properly authorized, all constituting one complete contract.
It is clear from what has been written that plaintiff did not produce a purchaser willing to buy on the terms submitted. And that his not being willing was the fault of plaintiff or the purchaser, the plaintiff failing in his case in either event. The finding was therefore properly made against him and the judgment will be affirmed.
All concur.